Citation Nr: 0921482	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a cervical 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

In April 2008, the claims were remanded for further 
development, to include new VA examinations.  The claims are 
again before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with posttraumatic 
stress disorder.

2.  The Veteran's cervical osteoarthritis and degenerative 
disc disease are etiologically related to service.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159. 3.303, 3.304(f) (2008).

2.  Resolving reasonable doubt in the Veteran's favor, a 
cervical disability was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107;             38 C.F.R. §§ 
3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2006 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned.  

In April 2008, the Board remanded the claim for further 
development, to include affording the Veteran new VA 
examinations.  As the Board finds and the Veteran agrees that 
the requested development has been completed, no further 
action is necessary to comply with the remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  See also 
Appellant's Post-Remand Brief.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Posttraumatic stress disorder

Establishing service connection for posttraumatic stress 
disorder consists of medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

The Veteran is not currently diagnosed with posttraumatic 
stress disorder.  The Veteran was seen for an examination 
with a VA psychologist in May 2006.  He reported never 
receiving any form of psychiatric or mental health treatment, 
to include psychotropic medications.  The Veteran reported 
making a good adjustment to civilian life after separation 
and experiencing a long, steady, and productive work history, 
a long and secure marriage, and good relationships with 
various friends and family members.  Following a mental 
status examination the Veteran was not diagnosed with 
posttraumatic stress disorder or any other psychological 
disorder.  The Veteran was not given an Axis I or Axis II 
diagnosis.  The psychologist noted that while the Veteran 
certainly experienced at least two traumatic stressors during 
his military experience, the full diagnostic criteria either 
for posttraumatic stress disorder or another type of anxiety 
disorder or psychiatric condition were not satisfied.

In accordance with remand instructions, the Veteran was 
afforded two further examinations-one with a psychiatrist 
and one with a psychologist in March 2009.  At the 
psychiatrist's examination, he reported that the Veteran had 
never received or sought out psychiatric treatment, to 
include hospitalization or medication for psychiatric 
symptoms.  The Veteran described his symptoms solely as sleep 
disturbances, affecting his sleep about 50 percent of the 
time.  He had not experienced an inability to recall certain 
aspects of the event and had not experienced loss of 
interest.  He denied feeling emotionally detached from 
others, irritable, angry, or hypervigilant.  The Veteran also 
denied major episodes of depression in his lifetime or 
periods of mania.  The Veteran was not diagnosed with 
posttraumatic stress disorder or any other psychiatric 
disorder.  The psychiatrist noted that the Veteran had 
maintained strong occupational and social functioning, and 
noted that he did not have any symptoms of posttraumatic 
stress disorder other than nightmares and he did not meet the 
criteria for posttraumatic stress disorder.

At the psychologist's examination, she noted that the Veteran 
had not sought any mental health care.  The Veteran denied 
flashbacks but reported having nightmares.  A mental status 
examination showed the appellant to be full oriented to time, 
place, person, and situation; to have an appropriate mood; 
normal thought content and process; and normal insight and 
judgment.  The Veteran denied suicidal and homicidal 
ideation.  The Veteran endorsed items consistent with a self-
report of mild to moderately depressed mood on a Depression 
Inventory.  The psychologist noted that the Veteran met 
criteria A and B for posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, but he 
failed to meet criteria C and D.  The Veteran was not 
diagnosed with posttraumatic stress disorder or any other 
psychiatric disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim of entitlement to service connection 
for posttraumatic stress disorder must be denied because the 
preponderance of the evidence is against finding that Veteran 
has presented competent evidence that he is disabled due to 
the claimed disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Cervical disability

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b);   38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

The Veteran claims that he was injured in service during a 
massive explosion at Naval Station Norfolk.  The record shows 
that on September 17, 1943, several depth charges 
accidentally discharged, shattering windows up to seven miles 
away, destroying 18 buildings and 33 aircraft, injuring 426 
people including 40 who were killed.  The Veteran's personnel 
files confirm that he was stationed at Naval Station Norfolk 
in September 1943.  The Veteran claims that immediately prior 
to the explosions, he had entered an airplane hangar through 
a heavy metal door.  The explosions reportedly tore the metal 
door off its hinges, striking the Veteran, and injuring his 
cervical spine.  While service treatment records do not 
confirm any treatment of an injury associated with this 
accident, the Veteran is credible and the Board understands 
that documenting any medical care provided at the scene of 
the disaster was not a priority in comparison to first 
providing treatment to those who were severely injured.  The 
Veteran had a normal examination for the spine at separation 
from the military.

The first record regarding the Veteran's cervical spine is a 
February 1969 radiology report diagnosing cervical 
spondylosis and degenerative disc disease of the C5, C6, and 
C7.  In August 2006, the Veteran's primary care physician 
noted that he had been treating him since 1964.  The 
physician stated that the Veteran had intermittently 
complained of pain in the cervical spine and had related his 
pain to the explosion incident in service.  The physician 
noted that the Veteran's story was "completely compliant 
with the chronicity of his painful cervical spine."  He 
pointed to the February 1969 x-ray confirming "his 
longstanding painful neck with cervical spondylosis and 
degenerative disc disease of C5, C6, and C7[,] which is 
consistent with his story of injury while in the service."

At a March 2009 VA examination, the physician reviewed the 
claims file, examined the Veteran, and determined that it 
would be speculation as to whether there was a 50/50 chance 
that the Veteran's arthritis was related to service.  The 
Veteran was diagnosed with a severe limitation of movement of 
the neck, secondary to ankylosis.  The examiner noted a lack 
of continuity of objective findings documenting arthritis 
since the time of the discharge and reported trauma.  Based 
on that, he noted that the arthritis seemed to be a 
progression of age more than caused from trauma, but there 
was overall insufficient data to make a full determination.  
The physician did not comment, however, on the Veteran's 
diagnosis of spondylosis and degenerative disc disease in 
1964, nor did the examiner find that more than 50 percent of 
the evidence is against linking the disorder to service.

While the Board acknowledges the content of the March 2009 
examination, after resolving reasonable doubt in the 
Veteran's favor, the Board finds that the claim for a 
cervical disability should be granted.  The Veteran's private 
physician opined that the history of his current disability 
is consistent with the type of injury incurred by the 
appellant.  Further, the Board finds that Veteran's report of 
his in-service injury to be credible.  For these reasons, the 
claim is granted.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for a cervical disability 
is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


